         Case 2:18-cv-00111-APG-DJA Document 63 Filed 06/11/20 Page 1 of 2



 1                            UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Neill Samuell,                                  Case No.: 2:18-cv-111-APG-DJA

 4                        Plaintiff,               ORDER

 5 v.                                              [ECF Nos. 56, 59]

 6 Owens, et al.,

 7                        Defendants.

 8        The defendants’ motions to seal (ECF Nos. 56, 59) are granted. Exhibits L and M to

 9 the defendants’ motion for summary judgment are separately filed as ECF Nos. 57 and 60.

10 Those documents shall remain under seal.

11        Dated: June 11, 2020.

12

13                                                   ________________________________
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
     Case 2:18-cv-00111-APG-DJA Document 63 Filed 06/11/20 Page 2 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                     2
